Citation Nr: 0726586	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for residuals, tear of 
right hamstring.

2. Entitlement to service connection for degenerative disc 
disease at L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The appellant served in the Army National Guard from October 
1980 to April 1981, had reserve service from April 1981 to 
July 1986, and was on active duty for training (ACDUTRA) on 
May 25, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the appellant's claims of 
entitlement to service connection for residuals, tear of 
right hamstring, and degenerative disc disease at L5-S1.  The 
appellant perfected a timely appeal of this determination to 
the Board.

In May 2006, the appellant appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The appellant's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, both matters on appeal must 
be remanded.

With respect to the appellant's claim of service connection 
for residuals, tear of right hamstring, the appellant's 
service medical records reflect that on May 25, 1984, the 
appellant was treated for a torn right hamstring after 
falling into a hole.  At his May 2006 hearing, the appellant 
testified that he currently experienced pain and functional 
loss of his right leg as a result of his May 1984 injury.  
The medical record also reflects that on February 1986 
private examination, the appellant reported that, while on 
maneuvers in with the National Guard in 1983, he fell, 
pulling his right leg, and that since that time he had had 
pain and cramping sensations in his right thigh.

As the record reflects an in-service injury to the right 
hamstring, and the appellant's testimony reflects persistent 
or recurrent symptoms of a disability and is evidence of 
continuity of pain and other symptoms capable of lay 
observation from the time of the appellant's in-service 
injury, the appellant's service connection claim for right 
hamstring tear residuals must be remanded for a VA 
examination to determine the nature and etiology of any 
current right hamstring disability.  See 38 C.F.R. 
§ 3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).

With respect to the appellant's claim of service connection 
for degenerative disc disease at L5-S1, the appellant 
testified at his May 2006 hearing that the in-service event 
that caused his in-service right hamstring tear also caused 
his degenerative disc disease, as he had had problems with 
his back from that time.  Service medical records are 
negative for treatment of degenerative disc disease or any 
back condition.  However, the record reflects competent 
medical evidence of a current diagnosed disability, evidence 
that the appellant suffered an event in service, and 
evidence, in the form of the appellant's testimony, of 
continuity of pain and other symptoms capable of lay 
observation.  Therefore, the appellant's degenerative disc 
disease claim must be remanded for a VA examination to 
determine the nature and etiology of any current degenerative 
disc disease.  Id.

Also, although the RO, in its March 2004 rating decision, 
indicated that the appellant served on active duty from 
October 1980 to April 1981, the appellant's service records 
do not clearly indicate that the appellant had any period of 
active duty.  On remand, the RO should attempt to verify with 
the appropriate service department any periods of active duty 
for the appellant.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented at 38 C.F.R. § 3.159 (2006), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
An October 2002 letter from the RO to the appellant informed 
the appellant about the information and evidence not of 
record that was necessary to substantiate his claim, the 
information and evidence VA would seek to provide, and the 
information and evidence he was expected to provide.  
However, the letter did not request that the appellant 
provide all information or evidence in his possession that 
pertained to the claim.  Therefore, on remand, the appellant 
should be provided notice that fulfills all requirements of 
the VCAA.


Accordingly, the case is REMANDED for the following action:

1.	The RO should verify with the 
appropriate service department any 
periods of active duty for the 
appellant.

2.	Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
a request that the appellant submit any 
information or evidence in his 
possession that pertains to his claims.

3.	The RO should schedule the appellant 
for an examination by a VA examiner 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current residuals of his in-service 
torn right hamstring.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
whether the appellant has a current 
disability due to residuals of his May 
25, 1984 torn right hamstring.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	The RO should schedule the appellant 
for an examination by a VA examiner 
with the appropriate expertise in order 
to determine the nature and etiology of 
any current degenerative disc disease 
or other back disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the appellant currently has 
degenerative disc disease or another 
back disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder is due to or was 
permanently aggravated by his May 25, 
1984 injury.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

5.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the 
appellant's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



